Case: 13-10899      Document: 00513314569         Page: 1    Date Filed: 12/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                            December 18, 2015
                                      No. 13-10899                             Lyle W. Cayce
                                                                                    Clerk

BEATRICE LUNA, Individually and as Representative of the Estate of Israel
Leija, Jr.; CHRISTINA MARIE FLORES, as Next Friend of J.L. and J.L.,
Minor Children,

               Plaintiffs - Appellees

v.

CHADRIN LEE MULLENIX, In His Individual Capacity,

               Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:12-CV-152


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
       This case returns to us from the Supreme Court, No. 14-1143, Mullenix
v. Luna, following the Court’s grant of certiorari to consider our affirmance of
the district court’s judgment. Luna v. Mullenix, 773 F.3d 712 (5th Cir. 2014).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10899   Document: 00513314569    Page: 2   Date Filed: 12/18/2015



                               No. 13-10899
The Supreme Court reversed our judgment. Accordingly, we now REVERSE
the district court’s judgment for the reasons outlined in the Supreme Court’s
opinion and RENDER judgment in favor of Mullenix.




                                     2